Citation Nr: 1755381	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-08 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2. Entitlement to an effective date earlier than October 21, 2010, for the grant of service connection for degenerative joint disease of the right knee, following total prosthetic replacement, including entitlement to a temporary 100 percent rating following total right knee replacement surgery in January 2007.

3. Entitlement to an initial rating in excess of 30 percent for service-connected degenerative joint disease of the right knee, following total prosthetic replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In June 2016, the Board remanded the appeal for additional development.  The file has now been returned to the Board for further consideration.  The Veteran testified at a hearing before the undersigned in December 2015.  As discussed in the Board's June 2016 Remand, a written transcript of the hearing could not be produced due to an audio malfunction.  The Veteran was offered an opportunity to testify at another hearing before the Board in a January 2016 letter. To date, no response has been received.  Accordingly, the Board will proceed with appellate review.

The issue of entitlement to an initial rating in excess of 30 percent for service-connected degenerative joint disease of the right knee, following total prosthetic replacement, addressed in the REMAND portion of the decision below, is REMANDED to the AOJ.



FINDINGS OF FACT

1. The Veteran's service-connected bilateral hearing loss is manifested by, at worst, level II hearing acuity in the right ear and level I hearing acuity in the left ear, by audiometric testing.

2. A June 2008 rating decision denied the Veteran's claim of entitlement to service connection for a right knee disability.  The Veteran did not appeal this determination. 

3. The Veteran's request to reopen his claim of entitlement to service connection for a right knee disability was received at the RO on October 21, 2010. 

4. VA received no communication from the Veteran or an authorized representative that constitutes a formal or informal claim for service connection for a right knee disability subsequent to the June 2008 rating decision and prior to October 21, 2010.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.85, 4.86, DC 6100 (2017).

2. The criteria for an effective date earlier than October 21, 2010, for the grant of service connection for degenerative joint disease of the right knee, following total prosthetic replacement, including entitlement to a temporary 100 percent rating following total right knee replacement surgery in January 2007, have not been met. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two ratings are potentially applicable, the higher rating will be assigned to the disability picture that more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the rating of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

By a March 2012 rating decision, the AOJ granted the Veteran service connection for bilateral hearing loss and assigned the same an initial noncompensable rating, effective October 21, 2010.  On appeal is the initial rating and as such, the severity of the disability is to be considered during the period from the initial rating assignment of the rating, October 21, 2010, to the present.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Board has considered the Veteran's increased rating claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70   (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (cycles per second). 

The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I, for essentially normal acuity for VA compensation purposes, to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.  VA audiologists must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz), or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  The Rating Schedule also directs that Table VIa be used to evaluate hearing impairment when an audiological examiner certifies that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors.  38 C.F.R. § 4.85 (c). 

The Veteran underwent private audiological testing in August 2011 and December 2013, however, the results of these evaluations did not include results of a controlled speech discrimination test (Maryland CNC) and are thus inadequate for rating purposes.  38 C.F.R. § 4.85. 

Objective findings on VA examination in January 2012 revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 25, 30, 45, 60, and for the left ear were 15, 25, 35, 45, both measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold in the right ear was 40 decibels and 30 decibels in the left ear.  Speech recognition ability was 100 percent in the right ear and 96 percent in the left ear.  His chief complaint was that he missed words during conversations and had difficulty hearing his grandson.  Under the Rating Schedule, the Veteran's hearing impairment was manifested by level I hearing acuity, bilaterally.  38 C.F.R. § 4.85, Table VI, DC 6100.  Using Table VII, the result is a noncompensable rating for bilateral hearing impairment.  38 C.F.R.         § 4.85, Table VII, DC 6100. 

Objective findings on VA examination in August 2016 revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 25, 40, 55, 65, and for the left ear were 25, 35, 45, 55, both measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold in the right ear was 46 decibels and 40 decibels in the left ear.  Speech recognition ability was 88 percent in the right ear and 92 percent in the left ear.  The Veteran reported difficulty hearing his grandson. Under the Rating Schedule, the Veteran's hearing impairment was manifested by level II hearing acuity in the right ear and level I hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI, DC 6100.  Using Table VII, the result is a noncompensable rating for bilateral hearing impairment.  38 C.F.R. § 4.85, Table VII, DC 6100. 

During the instances of examination described above, the Veteran described the functional impact of his bilateral hearing loss.  Martinak, 21 Vet. App. 447, at 455-56.  No examiner reported that use of the speech discrimination test was inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors.  38 C.F.R. § 4.85 (c).  Further, the Veteran's bilateral hearing loss does not qualify for consideration of exceptional patterns of hearing impairment, as he has not demonstrated a puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz in either ear, or a puretone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Board is sympathetic to the Veteran's assertion that his hearing loss disability warrants an increased rating and is worse than rated.  It is clear, from his competent and credible lay statements, that the Veteran has difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, there is no evidence of record demonstrating that the Veteran has shown hearing acuity that allows the Board to consider diagnostic criteria beyond such discussed above.  The assignment of ratings for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds that the evidence of record demonstrates that during the entire appellate period, the Veteran's service-connected bilateral hearing loss does not warrant an initial compensable rating.  The claim must be denied.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has also considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has described his functional limitations related to his bilateral hearing loss during his VA examinations.  In a January 2017 statement, the Veteran reported that he was unable to perform his duties previously as a police officer; however, no party asserts that his bilateral hearing loss renders him unemployable.  Thus, the Board finds that no further consideration of a TDIU is warranted at this time.

Earlier Effective Date

The assignment of effective dates of VA awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110 (a).  The statutory and regulatory provisions explicitly specify that except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2017); Norris v. West, 12 Vet. App. 413 (1999).

The mere existence of medical records generally cannot be construed as an informal claim.  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  An exception to this general rule exists pursuant to 38 C.F.R. § 3.157 (b)(1) (2017).  The provision describes what constitutes an informal claim for increased benefits or an informal claim to reopen and applies when a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.

The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000). '[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.'  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  However, 'it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date.'  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).

The Veteran's claim for service connection for a right knee disorder was initially denied in a January 1972 rating decision.  In July 2007, the Veteran again filed a claim asserting entitlement to service connection for a right knee disability.  By a June 2008 rating decision, the AOJ denied service connection.  The AOJ noted that the Veteran did not report for a VA examination scheduled to determine the etiology of his right knee disability, as the private etiological opinion was not adequate.  The Veteran did not submit a Notice of Disagreement (NOD) as to the January 1972 or the June 2008 rating decision and there was no relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate periods.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b), 20.201, 20.302 (2017); see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the January 1972 and June 2008 rating decisions became final. 

On October 21, 2010, the AOJ received a statement from the Veteran requesting that his claim of entitlement to service connection for a right knee disability.  The October 21, 2010, statement was the impetus for the AOJ's March 2012 rating decision, in essence, reopening the Veteran's claim, and granting service connection for a right knee disability and assigning an effective date of October 21, 2010.  

Thus, the Board finds that the Veteran filed a formal or informal application for service connection for a right knee disability on Ocotber 21, 2010.  Based on a careful review of the record, the Board finds that there is no evidence to support the assignment of an effective date earlier than October 21, 2010 for the grant of service connection for the Veteran's right knee disability.  The Board acknowledges the arguments set forth by the Veteran, that he underwent total right knee replacement surgery in January 2007 and was eligible for compensation at that time.  However, as discussed herein, his claim pending during the time of his January 2007 total right knee replacement was denied in the June 2008 rating decision, a decision with which the Veteran did not disagree and a decision which became final.  As service connection is not in effect prior to October 21, 2010, specifically, during the time of the Veteran's January 2007 total right knee replacement, a temporary 100 percent rating following total right knee replacement surgery may not be assigned.

Under the law, however, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later. 38 U.S.C. § 5110; 38 C.F.R. § 3.400 (q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which based on the procedural history as outlined in detail above was determined to be October 21, 2010.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law, the date of the Veteran's reopened claim.  Id.  The benefit-of-the-doubt standard of proof does not apply, and the claim of entitlement to an effective date earlier than October 21, 2010, for the grant of service connection for degenerative joint disease of the right knee, following total prosthetic replacement, including entitlement to a temporary 100 percent rating following total right knee replacement surgery in January 2007, is denied.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. 49.


ORDER

An initial compensable rating for service-connected bilateral hearing loss is denied.

An effective date earlier than October 21, 2010, for the grant of service connection for degenerative joint disease of the right knee, following total prosthetic replacement, including entitlement to a temporary 100 percent rating following total right knee replacement surgery in January 2007, is denied.


REMAND

The Veteran most recently underwent VA examination in order to assess the severity of his right knee disability in August 2016.  New case law provides a precedential finding that 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The examination report does not include any indication that the Veteran's range of motion testing included both active and passive motion, in weight-bearing and non weight-bearing.  On remand, the AOJ should afford the Veteran a new VA examination to obtain adequate range of motion testing results for his knees.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected right knee disability.  The appropriate Disability Benefits Questionnaire (DBQ) should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner should elicit a full history from the Veteran.  The examination should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, and/or range of motion studies in degrees using a goniometer.  All pertinent symptomatology should be reported in detail.

In particular, the examiner should test the range of motion using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint in question and any paired joint(s).  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

The examiner should describe any pain, weakened movement, excess fatigability, instability of station, and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and any additional relevant evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion and extension) of the Veteran's right knee (i.e., the extent of the Veteran's pain-free motion), to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  In any event, the type of test performed (i.e. active or passive, weight-bearing or nonweight-bearing), must be specified.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

2. After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


